DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 19 is  not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is directed to a method claim.
Claims 1-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim limitations “database” and “processor” provide sufficient structure to perform all claimed limitations.
Claim 20 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is directed to an article of manufacturer claim.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koba (U.S. Pat. No. 6,222,947 Bl, Art of record IDS filed on 6/30/2020, referred as Koba hereinafter).
Regarding claim 1 as a representative claim, Koba teaches a system, comprising:
a database configured to store a set of images associated with a scene (see storage device 6 shown in figure 1, col. 3 ln. 27-31); and
a processor (see CPU 2 of figure 1 and col. 3 ln. 20-24) configured to select an image from the set of images (see col. 4 lines 39-44: selecting a background image; col. lines 3-4: images to be laid out on each page); transform the selected image to a desired perspective (see figures 5C-6B: difference perspectives are presented in each page which (i)includes a different numbers of images (figures 5C-5E) and (ii) has a different proportional images (figure 5F: in page 1 has 3 images and image 1 is the largest image; page 2 has 4 images and image 5 is a smallest image); and generate an image of the scene having he desired perspective at least in part by populating some pixels of the image having the desired perspective using pixels obtained from the transformed selected image (see col. 4 ln. 49-58: user request is to modify the provided pages so the modified pages are user requested view; the provided pages (images from input device, layout templates, background images as described in col. 3 lines 25-31 include the populating some pixels of the image).
Regarding claim 2, Koba further teaches wherein the selected images comprises image from the set of images that has a perspective that is closest to the desired perspective (see figures 5B, 5C and 5F: first group images having images 1-7 as shown in figure 5B; image 1 (portrait view) is transformed into page 1 (portrait view) and images 6-7 (portrait view) are transformed into page 2 (portrait view)).
Regarding claim 3, Koba further teaches wherein at least some pixels of the image having the desired perspective are not available from the transformed selected image (see figures 5B, 5C and 5F: page 1 comprises images 1-3 so images 4-7 are not available for page 1)
Regarding claim 17, Koba further teaches wherein camera characteristics are stored and know for the set of images (see col. 3 ln. 10-19 and 49-55; col. 4 ln. 13-16; col. 5 ln. 42-47; col. 5 ln. 62 to col. 6 ln. 2).
Regarding claim 18, Koba further teaches wherein the set of images does not include an image with the desired perspective (figures 5B, 5C and 5F: page 1 comprises images 1-3 so each of images 4-7 does not have a desired perspective to be transformed into page 1).
Regarding claim 19, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 19 is also rejected for the same reasons as above.
Regarding claim 20, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 19 is also rejected for the same reasons as above.  Koba further teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions as additional required by claim 20 (see col. 1 ln. 20-27: CPU, memory, program; col. 11 ln. 62-64).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koba.
The advanced statements with regard to Koba as applied to claims 1-3 and 17-20 above are incorporated hereinafter.
Regarding claim 16, Koba does not teach wherein to generate the image having the desired perspective comprises to interpolate one or more pixels of the image having the desired perspective.
However, using interpolation is well known in the art (Official Notice).
The advantage of using such interpolation is to enhance image.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one ordinary skill in the art to incorporate such interpolation in combination with Koba for that reasons.
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the cited prior art does not appear to teach or suggest claim limitations that of “wherein the selected image comprises a first image and the processor is further configured to select a second image from the set of images, transform the selected second image to the desired perspective, and populate some pixels of the image having the desired perspective using pixels obtained from the transformed second image”.
Regarding claim 5, the cited prior art does not appear to teach or suggest claim limitations that of “wherein the processor is further configured to select one or more additional images from the set of images, transform the selected one or more additional images to the desired perspective, and populate some pixels of the image having the desired perspective using pixels obtained from the transformed one or more additional images.”
Claims 6-15 depend on claim 5 and therefore these claims are allowable for the same reasons as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2022

/DUY M DANG/Primary Examiner, Art Unit 2667